IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MICHAEL J. MARTIN,

Petitioner,

Vv. Case No. 3:19-cv-189
WARDEN, London Correctional JUDGE WALTER H. RICE
Institution,

Respondent.

 

DECISION AND ENTRY OVERRULING PETITIONER’S
OBJECTION (DOC. #16) TO DECISION AND ENTRY DENYING
MOTION FOR DISCOVERY (DOC. #15)

 

This matter is currently before the Court on Petitioner’s Objection, Doc.
#16, to United States Magistrate Judge Michael R. Merz’s Decision and Entry
Denying Motion for Discovery and to Expand the Record, Doc. #15.

Based on the reasoning and citations of authority set forth by Magistrate
Judge Merz in that Decision and Entry, as well as upon a thorough de novo review
of this Court's file and the applicable law, the Court OVERRULES Petitioner’s
Objection, Doc. #16.

The Court must evaluate Petitioner's claims based only on the evidence that
was before the state court. Cullen v. Pinholster, 563 U.S. 170, 181-82 (2011).
Accordingly, Magistrate Judge Merz properly denied Petitioner’s motion without

prejudice to renewal if the Court finds that the state court adjudication was
contrary to, or involved an unreasonable application of, clearly established federal
law, or resulted in a decision that was based on an unreasonable determination of
the facts in light of the evidence presented in the State court proceeding. 28
U.S.C. § 2254(d). See, e.g., Davis v. Bobby, No. 2:10-cv-107, 2017 WL
2544083 (S.D. Ohio June 13, 2017); Group v. Robinson, 132 F. Supp. 3d 954
(N.D. Ohio 2015) (each denying without prejudice motions for discovery related to
claims adjudicated on the merits in state court). See a/so Johnson v. Bobby, No.
2:08-cv-55, 2018 WL 13282455, at *8 (S.D. Ohio March 19, 2018) (“it has
become increasingly evident that Pinho/ster’s holding is inextricably intertwined

with any determination of whether good cause exists for conducting discovery.”).

Pion
Date: March 23, 2020 ftrrtr lire
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
